OFFICE OF ‘THE ATTORNEY    ,GBNERAL OF TEXAS
                              AUSTIN




Eononblr    fa   PaBerry
UmbBr,     m8te B44rl (d oontr.1
h8tl.n;    terrr
B44rblrr




                                      8rttlea mlra   at   Bon4truotlon
‘OcapMy,    (Oar,     App.   1Ml)   40 8.w. (Ic)988 89 ?,J, p. 199;
Motion     105.
            Wobrtor’m        Hew Imtometloml      Diotionary, 8nd Bdition
oont8lnr   the follarint,ln 40rinl             thhrtr~*r*rorrror"r
             "A MW      Or r88OL78 L)OWO8 Of ~pplf         0~
      m’p p o r tgl    fnr h.s
                             llait~oMl
                               f       8ttiOkor
      &OX?8 4iltibl4 4t Med~ rmrthin(l in r.-
      88178 Or XUdy ii -8dd....
             “Avall~ble.rUnr,         88   Of l OOI+rf    Of
   : butineir; eomputablo wealth in money, pro-
     perty, ~probUOt#, lt0.f iEEObht8 and pO88ibl8
     Jouro88 .oT rrrBmi8.
          ,-hat t0 ~hb~ gnO,h8 r8OOUT88 ?n @ii-
      ii8titf$ m-8  Of rO8Ort in Uig8llOr.. ..I

          'v8 thinktho ?On~ofnb,'quot8tioa,~xp~rr88 the orbi-
Mrf4n6   poptlhr m8Xlill45  Of the Word =~88ourO,o~and that 8UOh
UUli&   18 the l08@ in whloh it 18 U88d in 88ll@tOBill NO, 9.
Brlafly St8t8d,   it 18 thBt rO8OTT8 8OUrOe.Of #Upply Or 8tOr8
tither in %OneJ Or pl'o~.rty,whioh WY b8 2886rt8d to hl .a88
Of nud   rbat8T82   it8 derintfon   My ha+@.boen rub eOt how-
lV8i to'th. 1htht10ll8    Of the AOt a8- h;n%lik&     i 8OU88Od,
                                                     d.
            %iU                     qU88tiOn8
                  sixth nnd ‘88T8llth         iOqUr8t    th8 m
Of th&WOkd "i?IOOIU"~Md the,pMp8r OOh8tr\lOtiOnOr 'th8 phn80
*the  @OmQt88iOI1,#h8= t&8 intO ~aOOOUIIt'8~mbn8y rqoiirrd by
rift, dOti.     Or &8804fit"a8 US,edih 8OM~O~~?i+Bill,iO. 9; fh.8.
@l48tiOlt8 Will b8 diilOll88ti tO&eth8k. "    "           '
            (r‘h8.t   mfl    .Of the i)Ot i’8fbrr8d   ‘tt- r@4d8 8i fO11OW8:

            “a    OrlOUl8t      iXlOolll8
                                        Md'Se8OWOi8        bf
      th e lpplioaat,        9
                           the odrrriqn   rhallt+k8       Sat0
      lo o o untl1X money reoeired by glftr,~       garire    or
      assoent;    . . ...*

             It i8 W&ted         %#lSl 0. 3. pi s96, tbatt
          **Inoiie*,18 a broad,’ &omprahen&Ve, kleriblr,
      lnolu81+8, ~anil genwio’+erm, oapable ot dell-
      nition.: Although lt h8r a ~011 defined Sean-
      lng, not only il oomon rperoh,'but al80 under
Eononble        Tom DeBrrq,              fun@ U,   l@bV, ?a68 8


        jlldiOi4    8OM1 tX’UOtfWl, th@r@ lp p Ur 8t0k
        8-e   dittiOU&J     about it8 pFeOl8. and lOi4 n-
        tisio drflaitlon. Th4 aean~         ot the ka
        18 aot to k fPund la it8 ban ltymolwlo~l
        &rriration; it 18 mthr? to b8 gath8red
        tzO!Eth8 irpliOit a8mptiOn8        Of it8 U8e in
                            + l .Vlowedfrom the amroe
        o mmo n r p eo o ha ’
        or it.8       Ierlr8tlon the word *inoome* may
        be defln8d to be (bat     (ain   or profit   rhloh
        aOONO8, 18 &8?i+Od, $8 (ain8d,        Or pXOOeOd8
        from budmrr.      08Dlkl.    oomer08. lnfert-
        rents of~88pital,-hboi         &ndr   6ooupation8,
        prr~t8~0~8,.  property    0) an7 rhd      or th8


             *DO098 ilI it8 @MU’d   8Wl80 aeod not
        neorrnrll~ bo money Lowar8r, it murt be
        moner or th8tuhloh i 8 ooarertlble Into
        moMy."
                It    h8     8t
                             boa it+t8d
                                   t-08    tht  oinOOi@w illOlUb8
lr er y th tng
            Or l
               ,ll that    aome8 in,but 4 1 l  1
                                               xamhution of the
oaIe8    8it8d in #UQpQrt O? the l88ertiOll d1802.Or.8 that .thO
court bed in iind a lirtdnotion botwe8n %noOuw and *outgo*
or that whloh 00~8  in a8 oontraate& with tbatwhioh 00~8
in 1888 an outgoing; the refsrenoe sot b8hg  dlreoted to tho
•U~B   of the wealth.
                BouT*lerc8 SAW Dlotlonary, 3rd Reri8ion                 defino8 the
tea     aet
                Vh8 ~galnwhloh prooeedr               frOa   proper-
        ty    lebor     Or bUtlllle88.’

                Iebrtar'r N~'Int8~atiOMl                 Dlotionary, &14 &litiOn,
&4tiM8        “hOo11.”       a8t

                 Vhat      yin      or    reourrentben8fit     (u8u-
        a117 mummed   la ronor) whloh proosedr from
        labor, bU8iUe88$ Or pl’Op8rt7; OO~erOial
        revenue8        or reoelpt8         ot anr .klad.”

                 Itir lkt8d           in Ptintio844~U,        Toxni,   8tatr   and   Looal
Tax   Sonloe,         Gea.    Tax    910l.)B, .para~ph       Vl,tb61
.




    Hononlble Tom DeBerry, Juno It, 1999, Page 4


         18 U8lWIuy reoo&zed    by rtatute 88   ltupt
         from lnoomo kr.    Whether or not aorroog-
         nlzed #&St8 may be deemed no> taxable a8
         not within the commonly 8ooepted definition
         of lnoome.*
                 By 8p8oifIoally providing that &one rewired    by
    gift, derire    or tiroent rhould be Inoludea+ n 08lOdAting
    lnoane, the Legi818ture evidently r8oognIred~the oommon mean-
        of the telYII  lI!not oontemplatingmoney or property re-
    oe rod by aft, d8Ti8r Or dl)lOOllt,
    9                                     8nd by 8p8OifiO8ily in-
    oludlng “monof”, thereby l   roluded th8 oonrideration of pro-
    pirty. It ir but 8n 8ppllc6tlon of the well known 8mti,
    aXxpre8810 unlur l8t exclu8lo llterlur,*
              WS h&v8 r.o&luded th8i th8 t8l!m"inOOIIIew
                                                       88 u88d
    in Senate Bill No. 0 mean8 that gain'or reourront benefit,
    whether pa)ablo in money or'kind, whloh prooeede from labor,
    buelne88 property, .lnve8tment,or the like, and by the u8e
    of the oiauoo quoted In your roventh quertiou, Its meaning
    he8 been extended to lnolude money received by gift, devi8e
    or desoent~but ewludes property reaeived fran wch 8 8ouroe.
    It 18 our opinion that the relationship of the donor to the
    applicant I8 Imm8terl81.
              Your llghth'que8tSon roqueet the meaning of the
    term Ve8ident  home8tead" a8 that term I8 defined in the Con-
    atitution 8nd 18~s of the Statesof Tex88, and a8 U8ed in
    Senate Bill lo. 9.
              T8188 Constlttitlon,Artlile XVI, Soctlon 51, pro-
    Vid88:
              *The homeetead, not In a town or city,
        &all oonrlet ti not moro thah two hundred
        aore8 of land, which may be in one or mord
        paroe18, with the improvements thsreon;‘the
        honie8teadin a oitp,.town or Village, shell
        oonslet of lot, or lots not.to exoeed in
        value  five thousand doliarr, at the time of
        their deelgnatlon 88 the homestead, without
        referenoe to the value or any improvement8
        thereon; provided, that the same 8halg bo
        U8ed for the purporea of 8 home, or a8 a
        pl8ae t0 eXerCiSe the Calling or bU8inO8m
        Of the head Of 8 family! provided al80,
Hononblo   Tim DeBem,         Juno U,        19S9,       ?age S



      that any trporaq nntln6     0s the hoaertead
      aall  not ohaayi the obrraoter of the au*,
      when m0 Othrr bOre8tOad b8 boon lOqUiF8d."                         '
           Art1010 SASS        a. 0. 8. 19t5, oontiln8 8ubrtantiallf the
BU6   h!L@U~e     .48 ihO   a&v8  lOtiM Of th eo On8titUtiOn.
         ‘~Itwould   be lm@raotlaable to lttrpt       to prrrent in
thi8 Opfnf'd;n (UI8XhM8tftO  di8’3ti88i@l @r d~8OtiptiOll   Of Wh6t 18’
lnoluded la th8 tom *hOm88tudR a8 rmder8tood la Texar l8r and
to lM1J!S8 'th8 8Ulr ritMtiOn8 whloh will.b8 pZe84llted       t0 LOU
for rpplioition Of Well-88tablirhed r uler l8 drrelop8d by the
OOUl’tl. TM8 opinion 8u8t neor88arlI.y     be limltod to ntterr
0s gutera 00ad8ntion..
          All OX88iMtiOll Of the QOll8titUtiOn md 8ktUte8 di8-
olorer that tha to m lrolident hemertead* 18 not rpeoifloally
d8fined but it,m8rOrthel~88 h6a aoqulred a doflnlte,uan5.n&
           li   holu8ktid    not   ill   a~ .Oitp   Or    tOWLl my   aOn8i8t   Of a;
rpoh a8 BOO aoro8 toB8ther with the improvement8 thereon and 18
8OmOdly d68igMt8d   a8 a *rural ho&e8toad.W By it8 rory MtUre
it oontemplater the re8ldenae of a r48di~ and it8 ~88 an6 00ou-
      l8 8 bow.,
Pl.ilO;l
           A haaurtead in a oitr, town or tlllagr la oommonl~
known 88 an lurban homerkad" lnd ma9 aoquire it8 oharaotor a8
ruoh llther from it8 98e ior.the pur 0808 0s a homo,or 88 a
                    th eoalling or bur fne8a of the hma6 of 8
p h o eto lx e r o i8e
falrilyor both,. Xt 18 with r8fer8noe to.the urban hcmert66d
th8tth8 tern -fBrmd          t0 in 8IOtiOn 4 8OqUir88 it8 6T88t88t
dgnlfloanoe. A Well &8fhed          di8tinOtiOn’eXi8t8   betw8on l
'bU8ine88 hOmO8tud"         whloh 4ri8e8 OUt Of the 8X8rOi8e Of l
oalllng or bU8ille88 Chereon and a rorident homortead whioh be-
      moh b8OaU88 of OOOup8no~ a,8a home, although n8ith8r
0011166
                and dirthot
lrp 88p 6r c r t.e              but 6o’to   make up one urban h-r-
rtud.   8ee ICI T. .J. pp. tbM380, pp 348~863.
          xIt’i8 OIT OQin$On that in USiw  the feZa                     l
                                                                        r 4 ;id8It
homertead* th8 legl8l8ture lntendod to include ther8fn the
rural hOmO8tMd and th8t part Of the urban hOm88tead U88d ?Or
purport,80s a re8ldenoe, ~xolaQlng therrfrom a *bu8lne88 horr-
'8t88d"a8 defin8d In law.   Inlrtanorswill lrl8e in whloh en
individual plooe of property ray halroattaohed thereto all th8
lnoldents of both a rO8ident and bU8ine88 hom88tud.    &I iuoh
.*




     Oaler tho B@re faot th8t it mQht a80 br l bIl8in.88 hOm8tud
     would not a0ru.t it8 ohnotw    l 8 a r48laent hae8teaI 8nd it
     rhould bo 10 lOIi8ia er h
                 u 8On8tu      lIIlo tlf the LO&8latUrO, t&X'4 18
     onjolnod upon thr 00-8     thm arty of look%     Ullglmtly ?or
     th0   htOIIt Of th8 LOgi8m?i~e               "f OW lt 811 ttiO8
                                       keOpi~~&in t
     the.old law tho lril'mou&ht io bo oornoted       an6 tho ruedy
     prorldod. ~Ib.'i~!~t~~0ti~ *iron m8t bo fair ration&l
     rU8OMbh      ia4 .Oarib;l@,ooari6ering tho &n&&.      aad 8&.Ot
     matter with l rlow to &ooor~pZi8hingthe logirlatire lntrnt and
     pnrpdro whloh 18 it8olf the law. A8 l ,Zt~~damoz~klrule, a:~
     #tatut. mtwt k a 0nB tX’m.d l 8 l whole .&ad it QO88ibl0,   appm'-
     Mt OOJJfl%OtS Or inOM8i8tMOie8 BU8t be t46OMi;l.d 80 48 t0
     at8 lff@ Ot   t0 tha Mth4   l8tuad lll it8 Q8rt8,' h8J7 ml=t
     8U8t b8 OOn8i68lUd   wlth t4htiOlA tOU@w    0th.r &W-t ill Ord8r
     to pro6Uae l &aoaiotrr whole. Thor8 tie .oonriderationrlm
     lpplioabl8   to U8nd&Ol7   lOt8 far thoy b8oae a part Of the
     hwwhioh     thof amend ald thOJ dll b8 OOE8trUed 80 a8 to be
     k,hl’monJ    dth the ?uiaial: prt8 of th4 ~Ori6bil aOt.
                flu fOn&Oi.Xk6-08     iZe iPn&manhl   but+, Oito b
                                      lth Or iti.8: Aitlole 10, Ro-
                                                    Trurt    Company 7.
                                    8. 1. X61; Ua alla Potmleum
                                                            em;    ?opbAm
                                                   660; Petlrolwm
                                                             8.   1.   (8)   &5!i;
     Nig&u    fe Ruoker, 47 Tex SW; Bendorron v. United Strtor
     fidblltrand @uorunty Cornpuny (Ca. App. l@tB), 19 8. W, (8)
     8%; hmwioan Surety Cape      of New Yo* v. hxtell Oompmy,
     (Wm. App. lBB1); 86 8. W?flc) VU.
              i&i&h       da  thO80 a08  Of oOn8tntOtlOn, WO B0W
     pi8 to 8~6OM+d8X’4tiOn Of tho Old A&e A8Bf8tanoo Ao t l 8 a.
     wholo,
                 Art1010 X, SeOtlOn 1 d8Olu-88 an LntOntl0a,to paf
      b8Mfit8 t0 thw U8dy 8&8d,.Wld 8ktU      thht it ‘18 impractlwble
      $0 .a88i#t-othorthM   thO88 who are it4UO808itOU8     OiWMU8tUOe8.
      8eotion 1, of &tiole n noitO8 th6t     “8ubjeot    to the proririonr
      0s thin Aot   needy poreon marlding in Tea8 over the age or
      6iXty-tire 165) rear8 whd l n in BWe88itOU8     OirOUBrtulOer
     ,rhrll  be ontltlrd fo flnanaial l88i8t8llO8 ttor the 6tato Ot
                                         9 prorldmatint I "the
Comiaaloa ma eat      flnanolal old t.0la y mod   prraonrho
*to.* aad it 1 a raitmtod     in fmitloa 4 that   *If ?roa all 4Jl.
faota and olrornatanora tha lp p llo a doe8
                                          nt aot appear to ba
in a aaody ooaditloa, lraiataaoo mhall ba donlod,~ Th? amar-
&@llOyolauaa of the ulrndatory &ot of the 46th L.gialatura
atataa that bmaure orrtaln thing8 hara bean oonoldrnd in
dOtOrrinill6nrad, mny away poreone ha** born a0priw           of
their rQht to rBooi.raaid. Other laotlona of the Aot rm-
qulre worn lpplloatloaa and lxanlnatioaa of the lpplloaat
touohing  upon h l.8 looaoalo ltatua and noada. FrorIalon ia
rde for appeal to the Oo~~aalon from the looal luthorltira
by an applloant  rho ia dIaaatiafio6 with the lllowanoe d.van,
an4 thr OammIaaloa, attor a ocmplrta and full rma%natIon of
the taoox- & sylllw an laonaaa insthr aaaIatanoror ild
girra. Ir think    that  so other ooaoloalon oan br ‘roiched from
aa wambatlon    of the hot aa ‘8 rho10 but t@at 'waw4* haa beon
an4 ramalar tha baa10 OrIterla~for datatining llIglbIllt~
and thawaxtaat of the aid or ,aaaIatanoe to be gkantrd under
the Old &a Aaalatanoe Law. fin ooaatruing       individual prorl-
alona of the Aot thir mumt br ooatlnually borne in mind. The
lnraoapablr oonolualon ir that the Oonnnlaalonwould bo &xomrd-
ing &ta authority in ginting aid to those rho are ‘not in
nwd, or .ln arnunta in lx o a a aof their aaoba    .aubjeot to the
other pro+laIona of tho lot 88 heralnafterdiaouaaed.
          Your tenth quoation requeata the proper applloation
and oonatruotlon to bo pleded upon Sootloa 11(a) of Artlole
IX, Ohap.tor495, Aota,‘1936, 44th Logialature, Srd Called Sea-
aion, when raid aeotion la oonaidored In oonneotion with Senatr
Bill Ho. 9, Aota 46th Laglalatura, Regular Seadon+
          Saotlon ii(a) road8 aa follows:
          *Thb amount of old age aa.latan& 6r
    al4 from  State funds that my  be paid to’any
     applioaat, vho has quallfled undrr thi term8
     of thIa Aot ahall aovar arorod the aus of
     ?%fteoa Doliara ($15) per month, aad in addi-
     tion thorato luoh funda as tho FOdFrBl gororn-
     ment may lpproprlato and lllooato to thr State
     of Toxaa from tIme to time ahall br ,diatrIbuted
     song reoeiplentr ?f asaIatanoa in lIko manner
     aa State fund8 are paid under the tear of thla'
     Aot; proridad, thnt LL no oaae ahall luoh~ald
Honorable Tom DMlarz7, Juna l&       MS*,   ha8      l


     -o lra a fa ta k      o u amount
                        no fn         whfoh, vho a
     abUd     to thr ti00mO O$ thB BQ$liOBat fm
     all other #ourwe, tioluding lnooar fro
     proprrtl    aaa iron the 8tatr and ~rdoral
       orrrammt     ahall 0x0006 a total of Thlrtr
     15ollara ~(60) @or months ~rovldmi that
     th elaala~anoo grant06 kanla ahall k
     granted fn ,moh amount8 aa will proride
     ruaonablo      mxbaIataaoonot i8oo8patiblr
    .wlth go.odhulth     and &qoeaofrw
           In no plaoo in tho‘liotharr wo bron able to Sad
say prorlaioa~ uhioh woul6 frqufrothr    pent of #SO.00 pw
month (or #l6.00 per month 6tato roaayr rogardloaa of wad,
or an amount, Ihioh,,whan 801~6 to hla inoomo rould,oqual
~SO.00 par eath, n6ardlraa   of noad.
            The firat mrt of Emotion U(a) and thr ilrat pro-
rlao fa a limlktfoa     upon the luthorltjrof tho Oo ma ia do a lo
that  fn no avant my the l8a ia ta no        o
                                          @rootad lxoood the amount
8pr01f1.d. Tha amount whfoh fa dlnoted to’be paid ir found
ln the lart protiao whfoh ia aauoh amounts aa will provldr               :
naaonablr rubilatenoo not inoompatlblr with good health and
Iaorpoy.a    ft ri6ht bo tire,  dO&iMdiIig   On the aowl aad fn00M
of4ha lpplloant,but in ao avant aan it lxoood #lS.OO par
month State mary or #SO.00 par month lnoluding the F&ml
mt*       Thfa emo tio nleno a aa a apaolflo lfmftatlon upon thr
amount of ioioy that o&a jamgraatod just aa it aid prior to
the lnaotmoat of Sana$o Bill Ilo~.   9,
          Your tirat quoation nquoata tho oorrrot oonrtruo-
tion to bo plaoa6by tho~CommisJon in 8dAniaterIng the Old
A60 Aariatanor Law, upon t&t  portion of 8onatr Bill Ho. B
whfoh nadr;
          Vroridod that   the applloaat ahall
     not bo Uaaladaad8tanoe, who does not own
     x-681aatata ln lxoaaa of a naldont home-
     atead,aa the t m *naldeat himaataad~lia
     brffned ia the 8 oaatltutloa lad’~larclof thr
     Stab of Tour;   aad in oaloulatln(   the r&
     louroaa of tho applIoanti~14~ rialdant
     homoatrad  ah11 not be ~ooxyidoroU.*

           In    ooaatrul*   thSa prod80    thd   langrug*   oontafna6
.




      thorelalansot bo laolate   an& &onal4arrd aloaa but Burt be
      harronitad dth t.h#rar)lmd   prWi&iOna   @f th0 lOta a a ampro-
      hoadro unit.   One poriao  nfzra to imuraaoo, ucithor to
      monoy, atlll uiothor to      raoml )roportr, and this protire
      mfora    to ma1 latata~   r t Irflnra     tha real oatatevhloh mar
      er may not be oonaidared   in 6 lkrdaiy        ~nood and oalonla~la6
      the reaouroea   af an lppliout.       Ita purpomola lot to 6uarastor
      ~aalataaoo   to wow poreon who &oca not own a nrldeat          hama-
      ‘mtoador who doei 8ot own real latato in lxooaa of a raal~ant
      homastud regardlaa~of hia med Snoomo,’           or other raa0urooa~
      2 p a o a lutiha ,nzatmotioa on &la          rorlaloaroa$d rondrr
           II suoh oonfliot with othar     apaolfPo provlaloaa of the
      .uandatory aot aad tho purporo M tha Old 40 ~rlmtaaor             IrOt
      88 a who10 aa to maLo it ohtirely       lr~oonaru?w
                Tho &ar@onor llauao ia nfwring  to th; rialdant
      haoataad mggoata tb, purporrof thta prorlaloa  and the altaa-
      tlon to bo a-m@ILIed, It pvldarr
                 rTha foot     t?mt under the pnaont           law,
            In Qatortinily tha arm6 of an lpplloant for
            ~arlatanor; ooaaldoratloa la given to. 4 ;
            tha value of roal6ont homrtead prOpWtt,'
            therabf6eprltlng ma4 MmQ Qorrona at
                  right to ,no*ite id*;
            tholr

                                       firat
                                               ‘:
                                          or.*(I
                                                quastlon        it ia bmr aplnlon
                                           homatoad        or iha yalua of rtroh
      homortrd  oadaot bm taken lnto ooaaiQorati6a in doforminln&
      thr lti(;tblllt~af a n lpplloaat or In oaloulatlng hii haouro~a.
    4 Ho r@femaOe ia aad* ia the lot to inooaa~fram the homaatwd
      and in the lbaoaoo of ‘auohlimit     prorlaIoawo think lnoama
      fra tha how&toad ahould niooaaar% f ba odaddo,roQ &a luoh
      and la @no of tha iaota and oiroumatahora  8urrotwlIng   the ap-
      pZlo$ntvhloh it ia rdo tho puty of tha Oammiadon       to oon-
      lldarti I$ aa lppliomt own8 r-1 oatato in'axoaaa of.8 roal-
      bat   homatead   h@ la   aot.aaoiauri              *h&r&byrtiadend     inall-
      #lblr but’jPohaxooaa raal oatate. 3 ll be takon iatci ooaaldora-
      tlon lq the ~1  unaw   a# any. other rraouroa&
                 Your thlra     quoatlon    aaka   t.b     oerroot    ooaatmotlon     to
      bo plaoodupon that portionof sootion4.                 of the    Old Age Aaaia-
      tea08Aot, 88 urndod, vhioh rude!
                 *It la furtherprotlQod'~lut era&i:
            tanoe ahall not bo donloll applloa&  if
Bonerable Ton DaBerq, aun8 18, lSS9, ?a~ 10


      mrrlod,     who ha           rmonalproputt not
      in 0x0888 ef 150r ,a nd
                            iflina lo8ot
                                      ,
      inuooal o ftiOOO.*
          .-Tiw~6a 0onai~orationr mutioa04 in Qf8ou8alag pur
flrmt quoatioa kpplr dth equal foror to the abow prorldoa.
It8 apparent purpoao, vho nlOa a tr uo & tha lo taa a vholo
                                    vlth
18 not to boatuw a panalon upon qrem parron over db rear8 0)
ye without ooaddrrlng aqeod* or any of tho othu partlnant
prorlaloda     o fthr                     to 800&f poraona paraonal
                          lo t.It lx a mp ta
pr0pM-t of the value lt out aad if th4y otharvlroqualifT
fo raaa 1 ltanoo,aid my mot bo danhd koauro of ovnarmhlp of
luoh property, Brioflr 8tata4, auoh praonal                    propart rry
ao~abo,oonaldoredaa a rraouro~.lado temla l  in&
                                               llglblllt~or
      If, howorrr,.~ruohpa~aonelpropertylotually  boar8
nr&uo  to thr lpplloant 8uoh reionuozuy proporlr bo oon-
aldond 88~ lnoc~e~
                 la datemlning'ur nerda,'or in pnprring
             Aa ir true vlth~nfonnor'to  roe1 oat&to if an
t",$%%%ia      paraonal to arty in lxoaii of the rpo~IfloQ
amount ho Ss @ot lutqmatI!
                         08 11 dlaquallflod.~utruoh @foal)8
booomoa a reaouroa to )o roaaldrrrd.

          Thla irorirlon 8180 priaanta iaothar quertlonwith
nfonnoa,tb   tha .aount .of poraonal property ~allovod a married
applIoant.~
          ;A oaraful raadlq6 of the Aot a8 a vholi rhovm that'
la dotemlnl~    the -iligibility or’auda of aa ippllcaat,e&oh'
lpplloant la to bo ~onalQ~ro6 lndIrlduall~. Tho.poraonal pro-
sorty, not to lxoooa in value $1600.00, ray bo *ither riparato




property o r that they m h a ll
                             b elllovod poreonal proprrty,
the ~oombinedvalue of rbioh rhall not lxoeod #1600.60. On tho
othorhand it proridra that tha ,applioant,if marrlad 8hall
b olllovai prr8omS~prodortf not to lxoeod ln value #iSOO.OO.
To attimPptto 61~0 it any othor runin&     to do r~olenor to
the plain upnrrloa   of thm laglalaturo.

              Wo am of tha oplnlon'that.~eaoh
                                          mrrlod                    parnon muat
bo alloveQ not In lxoom            of   (1500.00   poraonal    proprrty vhloh
property     may.+a     owned 48   hi8 arprato     property,     hi8 oauuunltf
    .

,




        RqnorabloTimDaBorry,Xune l6,1969,?a&r ll


        intohat       la   propartr, or boih..
                       Tour fifth quomtion nquoat          i   l~iitruoiloiof that
        part   of motion 4 vhioh read&:
                       .". . . -Vidd        thBt &a   B~~liOUlt    rr
                bo oaqi&QJ Ox hi.  lif. h.WikOO    iOt-b
               ‘oxoaam at Oao Thousand ((1000.00~ Dollar8
                aad that any a plioant who ia oarrying  Ufo
               laauraaoo not t)n lx o a a mof One Thotwand
               (#lOOO.OO)Dollar8 &hall rot be Ulaqu&ll-
               iid fo rl8aIrtaaor    and any loouaulatrdi&ah
               or loan valur oa maid life laauranoe polloj
               or polloiea rhall not k tahn    iato oo*-
               aldoratlon ,in.tiloulAting tha roaouraom of
               rid lppllomt and al4 to raid lpplloant
               aball sot ba duriod or rhduood or hla a0ea
               ~~806        ia   My   VBr an BOOOUUt Of dd
               lifO’b&8u~OO        ROliOy   Or pOiiOi@8ew

                   Wo 16 mt' think it la mowaary    to.rofor at length
        to   tho            dirouaaod
                    prirmol&or        in anawerlng ;loru~flratand third
        quoatioam.  ‘isuffi.0 it to 8aJ that thor BRRlJ vlth mqllalfor88
        to the lboro quoted prorlalon.

                ~, You #?q ~dria~d that fhr CoPrirm$oa ia. pehfbitod
        trar oqmidaring   l&f* in8uraaoo on thr life of.an applioant,
        aot in~,u0088 ~f,)l~O~;OC~,cg* locium*~i(L '~ah,** loan
        ralua oa #uoh'lii~~ie8uranos poIi0~ 0~ poliolra.~ g$fo ln-
        suranoe lq uooma of ~1600.00 doer not ~Urq~liij ailappll-
        oant aa a rtt+r of eoiure but   muoh pollor or polIoLa and
        the loouaulatodO&ah aad loan raluo thonon’)ooorua~a      my-
        aouroo to k .takon iP+o os4aideMtion.

                       The fourth question raquratm the OomOt             oon8truo-
        tion   of    that .mrt of Baotlon 4 vhlah naQrI
                       lPrOvld#d that ‘an applioant who haa
               .$n   010088 of #hO.OO aaah on hand 8hal.l not
               bo    lllgiblrfor la r ir ta MQOr
                                             no r thir AoLa.
                   Am va loaatruo thi8 proriaion it.$m an lbaoluto llml-
        tatlon upon the povor of thr Commlrdon to (rant a8alataaoa.~
        Ita lfirbt la -to dro&ra that ,any porroawho ~ha in qxooam of
Honorable Ta        DaBwry, Juno U,        1989, Pago 11L


$360.00 marh on hand ir sot aeedr 88 a rttar af law and then-
form not all lblo for a8ol8taaom. T h o loavarao, howoror, 18
.nonooomar
     t      e y tr ue,1. l., a nlp p lio a who
                                            nt ha 1088 thaa
#MO.OO oarh la 8ot naoa88arll~wiitira to laalatanoo      aa a
matter of right. Il\iohlo not tha provimiw    of tho.aot. Oaah
on hand la a lm 1888 thma $860 would br on0 of thoao fao-
tore    vhlob:mumt br taken into oonaidoratlon
                                             with all             the
other faotr an4 oiroorrtanoo8 mrroundlag tho lpplioant boar-
ln& upon hia ll.i&bllltyor nood. It 18 la o th a roaouroa~
                                                  r

           Tour rooond quortlon raquaata tho 00x-r;;;;;~truotlon
to be plaood  br tho 0-$88IoIi inldmla la tui
Ago A8818taa00 Law, 88 rundad, upbn that port "fon of Elrotioa
4 of the Aot vhloh roaQr:
             *Aud provldmd furthor, tho faot that
        the lpplloaat baa.8 ohild or 0hIldraa or
        other ralmtlrom,lxoopt huaband or vlfo,
        ablo to rrtrmorta;!~oap llaant, ahall not
        k. oonaIdand          rs Ikin tha UDQliOUlt'.
        lllglbllit~for 88818tan00,and 8otlnqul~
        #hallbo u&r into the flnaaoialabilityof
        maid ohild or ohlldron or other rolatlr~a,
        UOORt     hUBbBEL6   Or Wit., t0   8UQQOrt   .&id
        lpplloant.w
          Prior to the uoadmont of the Old A&o Aarlrtaaoo Aot
by 8. B. lo. 9. Aota 46th Lomlalatnre. l3ootlon8 prorldoQla

             -ha Qo5im8loa may grqnt flnanolal
        aid to mny aootlypmrmonwho la in naoom-
        llto umolrortrataaoaaproriQod ruoh parion
                WL L +

                "(6) Ii unableto lup p o rhluolf
                                           t
        and haa no hUmban& or VlfO able t0 f urnlah
        ,M.m or her with support, and haa no othor
        ma neof luDDort.*
            6rotion4, prior to urn-at,                inrtruotod the Oomla-
don to tmko into aooount all foot8 -6                olroumataaora lnoludiiq
'hi. ORQOl'tUjl$tj t0 obtain 8UQROrt frOn            other IOPTOOBi”
        .


    .
4




            . Eonorablr          Ta     WE&,         funr 16, 1169, Pago l6.


                                ‘Thorn8eotiOaa           a8 uoadod     emit thm word8 *aemoaaitoum
             olrounmtaao*~w, 8X                   Of DBM&MDh        (8) and. the   rtloular prt
             of   8aotion         4    iaoludod     i8   quoter   ln tha  prrood L   w=lnPh.

                                 The
                           ~10~80 of 8aproamtatlroa of tb    46th Lylalaturo,
             by HOU.0 SI~plo ~O.ObltiOll MO. l64, prior to the uandrant Of
             Sootionr 8 md 4 roquO8todtho OpitiOaof thir 6opartmnt a8
             to vhothor Udar a ?Bir, jurt and ruaonablo    intrrprotatloa of
             the Aot, the Qamiraion ooul& intrrti6.t. into and oonddu
             the rinanolal nktur aad lbllltr of rolatlrmato furnlrh au -
             poorin parlag   won l  ll#ibllit~. Said rorolutlon rooltea in



                         uUE5KA6, The Ohildrmn of an lpplloant,
                    mor'othor nlatiroa are logall liable for
                    tha         rupport     of thr lgd noear pqoata or
                    nlatiror;              ua

                                 VEXl@A8,         auah loaatruotloa ha lad to
                    uanoorrrr~              upaaao     of laroatlption and
                    h8          ~0~06      t0 ~dOpri+,     ri4    8606   &hO’w Of
                    this tltatr troa no dr ingjust lonaldorr-
                    tloa of tholr l pplloationa;and
                                1 )*
                                   l l




                                                                     upon   llI&Ibllltf~
                    Bad                                                                1
                                 r* c +

                                VBBRRAS, Siioh iiite’~&*d%atXpki b$hiaElWtFY
                    4$ omarganof and.an irPperatlrr~publlo~    nooom-
                    gt    at thi. tirr to tha aup ‘that  it  may a$-
                       l-irrlief to IMPS l6od. drmnamt.      nooam- ,.
                    $:;I    Bjdqe     QOl'.Oll. ia thir StBtr,   ofhu-
                       ma 011 lb a 0 mapport and aaai8taaor      B
                    88            08

                       Xn lnavar tb thla rmquortit ~48 rul.adthat a fair and
             raaaonabla ooartmotlon of tha Aot am a vhola, p$or to tho
        .


    -
‘




            Eonorablo Tar DmBarrt, Juno lS, 1959, Pa~o 14


            pr@aOnt   uuadmnt,           ro   uirad   the   Cmnimmioa   to -ooaridor   the ate
            tua or flnanolal lblJ tr o fa nlpplleant~8 ohlld or ohlldna,
            and othmr rala*lvoa, la ~onnootloa dth the lppllmatloa for aid.
            .The foregdlag, m think     8ePvea aa a raluablr aid in Aotomln-
             ing thi or11 to bm ruodlad     and the lo&IrlrrtIrelatant In
             laaOtlng the prmialon of the amandatory lot now andu      ooa8l-
            6oratlon.
                        Tho aaraoaor            olauao   of Son&to Bill .Mo.    9 QrOTidO8
            in prt:
                       nlchafeat that, uudrr the prrunt law,
                   in (loteaiaiag tho mod of a a lppliaaat for
                   l88i8taaoa,noaaIdentloa ta gitoa to the
                   ability of ohlldran aad othor rmlatlxaa of
                   fho lpplioant  ta l upport~ rid lpplloant l,*
                   thereby a0pri+i4   vany
                   their right to noedro           m the Stato
                   Of TOP.,      eta.”

                     We thlak it la olaar that  tha L~lalature lntana~d
            to aarlmt poreone who vora othorviao lllgiblo fo r laai8fanoo
             aad who wara in 8wQ bul might bo dmlmd aid bmoauma 80~.
             8hIld or othmr rolatlrehad the finmaoIa1 ability to glvm 8up-
             R-L      Th& o-a   an4 ordinary ming    of *ability* 8igZdfiO8
             tha,quallty or atata of being lblr;
             flolmno~ of naouroa8~   oapabllIt~.
             tloaal Dlotlonary 'EndXdltion) lo doubt in moma inatanoma
             notvlthatandlng the feat that ohildrmn or &her rmlatIvo8 &t
             bo oapablo of glvlng laalataaoe,  tholr 8UQpOrt would not 81.V~.
             bo Ivan aad the agad n~ody aIght thoraby luffor for,vrat of
             888 f atanom. ~.ldentl~ the Lmglmlaturm intodad to plaoo,ohil-
             drm or other rolatiram in the maa0 oategofy am any other por-
            .&on with relation to the lpplloaat.
                        Wo find ~0 RroTimion  in the Bat vhloh would roquira
            tlmt   lidOT  8UQQOrt 80tuaU~ furnlrhmd br .q~anon-ratitirr,
            0hiid or   other rdatlva    to an Bged puroni ;Ihouldnot bo oon-
            aldora  in dotannIn     hi. bubgotary a0068 or lli&ibility     for
            Sta te
                 laaiatanor’but9 f at any tlma, for any r o a a olauo  ,h   o ut-
            8Ido lmsl8tanoa 18 aot rooolved by the 8pplIoant the Commla-
            rion ia lp mo ifio a prohibitrd
                                  ~~         b   thm Aot fraa making inqoiry
            into the finaaolal rtatua or abllIty of a mhild or other rmla-
            tire to ooatrlbutm to tha applioant*maupport. Thm mtmtua or
            neo~adtlor of o&oh indiTidor;l~appllof$nt  18 mmdm the 8010
          orItorIa    *or~~&atoxilabu him lli&IbIlItr ua aoo48 uowt., W-
          0voib ‘08   )2OTidOd   In tho lo t oonaldontlon ruy bo glvra          to’
          thy +a+al         l
                            tetus   or rbdt,   of a hurbma or rllr.
                   ~’ In ooamtrulaa -6 iat0rpntin.g Bwmtm BUl No. 6,
           Aoti.&th LogIalattio, Popular 8oaaIoa, with nlrtlon t6 its
           lffaot upon the 'CBMa old A#* A.#i.tUW   Law vm ~Jura att*ptal
          ‘~~o~88poaa  of tha prinolpalproblem pro&onto4 b ,Joguque;
                    IT ntorlal      quoatIona   In ooa8truotI0n v d
,\        In m&d biro bean orrrlookodvo ohall bo ala6 to #upply thr
          doflolaao~apon roquo8t.
     .\                                               TOUM   TOrJ   truly
                                                               OF ,THIS
                                                ATTOXKSFOLzllquL

                                                Ir
                                                         Orok'       Ou&ok
          ooarn                                                     iaal8tant


          AFmmr                                       APPROY6D
                                                0p1nl08 0ouitt0r
          /a/   ooraid 0; mmn                   ,BJ Q.O.B., Qhalman
          ATTORWRY UllXRAL OF TfIIS